Van Dusen, P. J.,
dissenting. — To me the defect in this proceeding is that Hahnemann Medical College and Hospital is the real party in interest opposed to the annuitants, and it has not filed an answer and has not even been made a party. I am sorry that I overlooked this point when I allowed the citation. The declaration if made would not bind Hahnemann, and I cannot believe that the Commissioner of Internal Revenue would pay any attention to such a judgment.
I am entirely in accord with the objection to advisory opinions. The objection to them is that there is no adverse proceeding — there is not that conflict in interest and argument which is the common-law method of arriving at a just result.
But if there are real parties with real interests, and there are real conflicting claims, then I think that the declaratory judgment is a useful proceeding and should be encouraged. If, in this proceeding, we had heard from *41Hahnemann, I think we ought to render judgment even though the occasion which got the parties into the controversy was a claim for income tax.
I want to suggest, also, that a case might arise in which it would be proper that the trustee should be petitioner and both of the interested parties should be respondents. The trustee is charged with the responsibility of settling the income tax. If the trustee should call upon the parties to state their positions and they took opposing positions, then I think the trustee, for its protection, ought to get a judgment by which it could be guided and which the Commissioner of Internal Revenue would probably respect. If one party took a certain position and the other party would do nothing, then I should think there might be a default judgment. The situation is somewhat like that in which a rule to bring ejectment is used.
If the judgment in this court would be binding on the parties and would control the distribution of the fund, then I should suppose the Commissioner of Internal Revenue would respect it. This court is the natural place to litigate such a question as this. But a judgment on the tax question in the Board of Tax Appeals, to which Hahnemann might not be a party, would not control distribution. It would be unfortunate to have taxation on one construction of the will, and distribution on another construction.
I think that the Capital Bank & Trust Company case is another request for an advisory opinion and not a real controversy.
It may be said that in this case there is no controversy shown and not even the “ripening seeds of a controversy”. That is only because we have not heard from Hahnemann. If Hahnemann really resists, then the seeds are ripening. If Hahnemann does not resist, then it ought to suffer a default judgment and the trustee will know where it stands.
*42I think that leave to amend the petition should be given by making Hahnemann a party to it, and to bring out fully what Hahnemann’s position is.